Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
1.	The disclosure is objected to because of the following informalities: 
	Applicant is advised to amend the abstract because it is not commensurate with the scope of the presently claimed invention.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim 
in dependent form shall contain a reference to a claim previously set forth and 
then specify a further limitation of the subject matter claimed. A claim in 
dependent form shall be construed to incorporate by reference all the limitations 
of the claim to which it refers.


3.	Claim 9 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The recited halido groups have been recited in Claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

4.	Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(d), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The patentability of the instant claim is set forth in paragraph 5 below.

Allowable Subject Matter
5.	Claims 1-8 are allowed.
Xiao (US 8 940 648) discloses a method to deposit a film on a substrate using an organoaminosilane of formula C. (col. 2, lines 4-44) However, Xiao does not teach or fairly suggest the use of the presently claimed silicon precursor compound. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

klp
October 6, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765